BARNARD, P. J.,
(concurring.) There is nothing in the papers which tends to invalidate the title of the defendant to the Newburgh Savings Bank book. The deceased intestate made the deposit and took a book in the name of “J. K. Ackerman, in trust for Mary A. Herrick.” This raises an inference of an intent to give the money and create herself the depositor, the trustee of the donor. Martin v. Funk, 75 N. Y. 134; Mabie v. Bailey, 95 N. Y. 206. One of the other bank books was deposited in the name of the defendant, and there is nothing stated in either the complaint or affidavits *609which constitutes any claim by the administratrix to it. The other book represents deposits made by the deceased in her own name. This book contains this indorsement: “In case of my death, to my daughter Mary Ann Herrick. Kingston, Jany. 1, 1890.” The defendant states in her affidavit that this book, with its indorsement on it, was delivered to her at about the date of the assignment. If this was so, and she agreed to pay the interest to the deceased for her life, the gift would be complete. Young v. Young, 80 N. Y. 422. This transaction is one which aróse in Ulster county, and requires the witness to the transfer, as well as such, if any, besides the defendant who can testify to the delivery of the book in January, 1890. The order changing the place of trial from Orange county to Ulster was therefore right, and the order should be affirmed, with costs and disbursements.